Citation Nr: 0739067	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  07-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
left foot.

2.  Entitlement to service connection for frostbite of the 
right foot.

3.  Entitlement to an initial compensable disability rating 
for service-connected malaria.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied service connection for 
frostbite of the left and right feet and from a May 2005 
rating decision of the VA RO in May 2005, that granted 
service connection for malaria.


FINDINGS OF FACT

1.  Frostbite of the left and right feet did not have its 
onset during active service or result from disease or injury 
in service.

2.  The veteran does not currently suffer from a relapse of 
malaria with active residuals at this time.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
frostbite of the left and right feet have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The criteria for a compensable disability rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, the Board concedes that the veteran was clearly 
exposed to severe cold during his military service.  It is 
important for the veteran to understand that this is not in 
dispute.  In this case, the service medical records are 
negative for any complaints or findings of any feet injury or 
disability following this exposure.  The separation 
examination reported the feet as normal.  In addition, there 
are no post-service medical treatment records showing any 
treatment for this condition until years after service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Simply stated, both service and post-service 
treatment records provide evidence against his claim.      

In an October 2006 VA examination, the examiner noted that 
the veteran survived two severely cold winters in Korea, but 
he was equipped with adequate footwear, gloves, and headgear 
to protect him from cold exposure.  The veteran stated that 
he suffered frostbite when traveling in the back of an open 
truck for about 5 or 6 hours to Japan for R&R.  All his cold 
winter gear was taken from him and he was issued ordinary 
footwear, which were not adequate to protect his feet from 
the cold.  

It was noted that following service, the veteran worked as a 
carpenter until 1991 and was exposed to cold weather while 
working without proper footwear.  

Following a physical examination, the veteran was diagnosed 
as having a history of cold exposure, mild peripheral sensory 
neuropathy in the upper and lower extremities, hyperhidrosis 
of the feet and onychomycosis of the toenails.  

The examiner stated that the dystrophic skin changes in the 
feet were probably not related to his cold exposure.  He did, 
however, feel that the peripheral sensory neuropathy was due 
to cold exposure and secondary nerve damage.  

The Board finds that this opinion provides evidence against 
the claim for service connection.  The examiner did not 
attribute the veteran's feet condition to service.  Further, 
the veteran's dystrophic skin changes in the feet were not 
found to be related to cold exposure.  

Although his peripheral sensory neuropathy was found to be 
due to cold exposure, it was also noted that the veteran had 
a significant history of cold exposure following service 
related to his work as a carpenter.  Further, he did not have 
any treatment for his feet for many years following service.  

The Board finds that the service medical records provide 
evidence against this claim, the post-service treatment 
records provide evidence against his claim, and the VA 
examination provides limited evidence against his claim, all 
outweighing the veteran's statements.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim for frostbite of the left and right feet.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's frostbite 
of the left and right feet to service, and the medical 
evidence of record does not otherwise demonstrate it is 
related to service.  In fact, the medical records provide 
evidence against such a finding, for the reasons cited above.      

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.

A December 2004 VA examination report stated that the veteran 
was diagnosed as having recurring malaria that began during 
service, but also stated that the veteran was asymptomatic at 
that time, providing evidence against this claim.  An October 
2005 Giemsa stain conducted by Merle West Medical Center 
showed no parasites, providing more evidence against this 
claim.  Finally, an October 2006 VA examination report stated 
that the type of malaria had never been identified and 
malaria had never actually been proven by blood smear.  The 
examiner concluded that it seemed extremely unlikely that 
malaria had remained active throughout these years, providing 
yet more evidence against this claim.  

The veteran has indicated that a compensable rating for 
malaria is warranted as the episodes he experienced are due 
to his service-connected malaria.  However, the Board finds 
that his statements are outweighed by the evidence of record, 
which provide very clear evidence against the veteran' 
statements.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Since the veteran's claims for entitlement to service 
connection for frostbite of the left and right feet were 
denied by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the service connection issue.  See Dingess/Hartman, 19 
Vet. App. at 473.  The RO did, however, notify the veteran in 
the December 2006 statement of the case that if compensation 
was granted, a disability rating and an effective date would 
be assigned.  In the usual course of events, VA would 
readjudicate the pending claim after providing such notice.  
The fact that this did not occur in this case, however, is 
harmless error since such notice was not even required for 
the reasons given above.

The veteran is also challenging the initial evaluation for 
malaria assigned following the grant of service connection.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied for the claim for 
service connection for frostbite of the left and right feet 
by way of a letter sent to the appellant on July 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

Notice, however, was not provided for the claim for 
entitlement to an initial disability rating for malaria.  In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 491.  

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
does not trigger additional § 5103(a) notice.  Id. at 493.  
While the veteran has not claimed that VA has not complied 
with the notice requirements of the VCAA, § 5103(a) and § 
3.159(b)(1) are no longer applicable in the instant case.  
Service connection was granted in May 2005, disability 
ratings were assigned, and effective dates were established.  
Therefore, the veteran's claims were substantiated as of May 
2005.  Any error in failing to provide § 5103(a) notice could 
not be prejudicial to the veteran because the purpose of 
§5103(a) notice is to provide notice of what is required for 
the veteran to substantiate his claim, and here, his claim 
has been substantiated.  See Id. (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

Additionally, once a claim for service connection is 
substantiated, VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of a complying rating decision in May 2005 and 
issuance of the December 2006 statement of the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified, pertinent evidence, 
including the veteran's service medical records and post-
service treatment records, has been obtained and associated 
with the claims file.  The appellant was afforded VA medical 
examinations on December 2004 and October 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for frostbite of the left foot is denied.  

Service connection for frostbite of the right foot is denied.  

Entitlement to an initial compensable disability rating for 
malaria is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


